Citation Nr: 9912695	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-26 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had active service from July 1970 to July 1974, 
and from October 1982 to September 1992.

This appeal arises from a May 1997 rating decision of the Los 
Angeles, California, Regional Office (RO) which denied the 
veteran's claim for a compensable disability evaluation for 
his left knee condition.



REMAND

In a June 1994 rating decision, the RO granted service 
connection for a left knee condition, evaluated as 
noncompensable.

In March 1997, the veteran requested an increased rating for 
his service-connected left knee condition.  In a May 1997 
rating decision, the RO denied the veteran's claim for an 
increased rating for his left knee condition.  In a June 1997 
statement, the veteran stated he was being scheduled for knee 
surgery by a private physician.  A statement of the case was 
issued by the RO in July 1997, and the veteran filed a timely 
substantive appeal in July 1997.  

A review of the claims folder reflects the veteran was last 
afforded a VA examination in January 1992.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that Diagnostic Codes pertaining to 
range of motion were not subsumed by 38 C.F.R. § 4.40 and § 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 did not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The new examination ordered 
by this remand should include consideration of functional 
loss due to pain and weakness based on the veteran's medical 
history and the clinical presentation noted at the time of 
the examination. 

In his July 1997 appeal to the Board (VA Form 9), the veteran 
referred to the report of a Dr. Lamb and the results of MRI 
studies.  Despite an August 1997 letter from the RO 
requesting this evidence, the veteran did not provide it.  
This remand will afford the veteran another opportunity to 
submit this evidence. 

In light of the foregoing, the Board of Veterans' Appeals 
(Board) is of the opinion that additional development of the 
record is needed to enable the Board to render a final 
determination.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his left knee condition 
since March 1997.  After securing the 
necessary permission from the veteran, 
copies of any available records that are 
not already of record should be obtained 
and associated with the veteran's claims 
folder.

2.  The veteran should be afforded a VA 
specialist examination of his left knee 
to determine the nature and severity of 
any current disorder.  The veteran's 
claims folder and a copy of this REMAND 
must be made available to the examiner 
and reviewed prior to the examination.  
All necessary tests or studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
requested to identify any disorder 
present in the veteran's left knee.  If 
limitation of motion is found, the 
examiner should report all ranges of 
motion in degrees, with a description of 
the normal range of motion of the left 
knee.  The examiner is specifically 
requested to comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the veteran, results in 
functional loss.  The examiner is further 
requested to comment on whether the 
service-connected left knee condition 
causes weakened movement, excess 
fatigability, and incoordination.  The 
examiner should comment on the severity 
of these manifestations.  The report of 
the examination should be associated with 
the veteran's claims folder.

3.  After completion of the above 
requested development, the RO should 
review the issue of entitlement to a 
compensable disability evaluation for a 
left knee condition in accordance, 
applying all relevant law, regulations 
and decision of the United States Court 
of Appeals for Veterans Claims.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




